Citation Nr: 1119697	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-14 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a postoperative pituitary adenoma, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for bilateral osteomyelitis of the mandible. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1972, with confirmed service in the Republic of Vietnam.   

These matters come before the Board of Veterans' Appeals (BVA or Board) from May 2005 (pituitary adenoma), and January 2006 (osteomyelitis) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the claims file has been subsequently transferred to the RO in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.  The Veteran requested a copy of the hearing transcript, which has been mailed to the Veteran.  38 C.F.R. § 20.714(b) (2010).


FINDINGS OF FACT

1.  A pituitary adenoma is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam; and, the competent and credible evidence of record fails to establish that the Veteran's postoperative pituitary adenoma disorder manifested in service or is etiologically related to the Veteran's active service.  

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral osteomyelitis of the mandible which is the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  A postoperative pituitary adenoma was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Bilateral osteomyelitis of the mandible was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2004 (pituitary adenoma), and September 2005 (osteomyelitis) that fully addressed all notice elements and were sent prior to the initial RO decisions in these matters.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in September 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the September 2006 notice, the matters were readjudicated in a November 2007 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service and VA treatment records.  The Veteran has also submitted private treatment records.  An October 2004 inquiry by the RO revealed that the Veteran was not in receipt of Social Security Administration benefits.  The Veteran has not asserted the contrary.  In short, no outstanding records have been identified that have not already been obtained.  

Next, the Board acknowledges that VA medical examinations were not provided with respect to his claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

The Board concludes an examination is not needed to address the issues on appeal.  The Board notes that the Veteran's July 1972 separation examination reflected a normal medical assessment, with the exception of identifying body marks, scars and tattoos.  The Veteran by his own admission has indicated in various VA and private treatment records that he began experiencing dental pain following a dental procedure in Italy in 2001.  Moreover, treatment records do not confirm treatment or complaints associated with a pituitary adenoma until 2004, over thirty years following separation from service.  The Board has considered that the Veteran's statements now attributing his bilateral osteomyelitis of the mandible to the extraction of tooth 19 in service, and that his pituitary adenoma is somehow related to herbicide exposure in Vietnam.  However, medical evidence supporting any possible theory has not been provided.  Indeed, as will be discussed below, the medical evidence of record weighs against the Veteran's claims for service connection.  Thus, given the absence of evidence of chronic manifestations of any of these disorders for decades following separation from service, and no competent evidence of a nexus between service and his claims, the Board finds that there is sufficient competent medical evidence of record to make a decision on the claims  A remand for a VA examination is simply not warranted.

The Board notes that a VA dental examination was conducted in March 2005.  No opinion was rendered with respect to the etiology of the Veteran's osteomyelitis.  The examiner merely indicated that it was possible that the Veteran currently suffered from osteomyelitis, and that a full record review would be helpful in making that determination.  The Board does not question the adequacy of the examination, however.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, an adequate one must be provided or the claimant must be notified why an adequate exam will not or cannot be provided).   

Rather, the Board notes that the March 2005 examination was conducted for the express purpose of evaluating the Veteran's claim for non-service connected pension benefits, which is not an issue on appeal.  The examination was also conducted prior to the Veteran's claim for service connection for osteomyelitis.  Finally, as noted, the existing evidence of record is deemed more than sufficient for making a decision on the Veteran's claim.  An additional opinion on the etiology of the Veteran's simply not necessary.

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in February 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See BVA Hearing Transcript (T.) at 2.  Also, information was solicited regarding the onset of his disorders and whether he had an etiological opinion establishing a link between his military service and his disorders or continuity of these disorders from service to the present.  See T. at 4-11; 12-16; 21-26.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  T. at 27.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence has been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming service connection for a postoperative pituitary adenoma, to include as secondary to herbicide exposure.  He is additionally claiming service connection for bilateral osteomyelitis of the mandible; he now asserts that his disorder is related to an extraction of tooth #19 in service.

The Board will first address the Veteran's contentions that his pituitary adenoma is due to his exposure to herbicides during his active service in Vietnam.  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

The Veteran's records establish that he had active service in the Republic of Vietnam within the presumptive period specified above.  As such, it is presumed that the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Despite his presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is still not for application.  Service connection is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  As the Veteran's claimed pituitary adenoma is not among those listed under 38 C.F.R. § 3.309(e) an award of presumptive service connection based on herbicide exposure is not warranted.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed bilateral osteomyelitis of the mandible and service, or pituitary adenoma and in-service herbicide exposure or to any other incident of active service, as will be discussed below.   

The available service treatment records (STRs) do not reflect treatment or diagnoses related to a pituitary adenoma or osteomyelitis of the mandible.  The Board recognizes that the Veteran underwent a tooth extraction of tooth #19 in May 1969.  No complications were noted.  The STRs also show that the Veteran complained of headaches in May 1971 and May 1972.  However, a July 1972 separation examination reflected normal clinical evaluations of all evaluated body parts and systems, with the exception of notations made regarding identifying body marks, scars and tattoos.  Put another way, there is no evidence of pituitary adenoma or osteomyelitis of the mandible during the Veteran's active service.  The Veteran does not argue the contrary.  T. at 9 and 12.

However, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that the Veteran's pituitary adenoma or bilateral osteomyelitis of the mandible is causally related to active service for the reasons discussed below.

Post-service evidence does not reflect symptomatology associated with a pituitary adenoma or bilateral osteomyelitis of the mandible for several decades following separation from service.  Specifically, complaints and treatment associated with a pituitary adenoma were first demonstrated in June 2004.  Symptomatology associated with bilateral osteomyelitis of the mandible was first demonstrated in June 2003.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to his pituitary adenoma or bilateral osteomyelitis of the mandible for several decades, the evidence includes the Veteran's vague statements asserting continuity of symptoms with respect to these disorders.  The Veteran does not necessarily argues continuous symptomatology of his pituitary adenoma or osteomyelitis of the mandible since service.  Rather, he argues that his in service tooth extraction traumatized his jaw/mandible that made him more susceptible to developing osteomyelitis later in life.  T. at 9 and 23.  He admits that the symptoms of his pituitary adenoma did not develop until many years after service discharge. T. at 12.  Nevertheless, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is competent to state that he has experienced a postoperative pituitary adenoma since active service.  He is clearly competent to state that he has experienced headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, a pituitary adenoma is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his pituitary adenoma are found to lack competency.

With respect to his bilateral osteomyelitis of the mandible, there is no dispute that Veteran is competent to report symptoms of jaw pain he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau.  The Board does not believe the Veteran is competent to attribute complaints of jaw pain to the development of osteomyelitis.  Nevertheless, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  When the Veteran initially sought treatment in June 2003 for his osteomyelitis, he indicated that he had had chronic infections since a tooth extraction in Italy.  Subsequent medical records reflect that the Veteran underwent a root canal in Italy in 2001 when arsenic was used.  See August 2003 VA treatment record; June 2004 private treatment record.  The Veteran is repeatedly noted to have attributed his development of osteomyelitis to this post-service dental treatment.  It was not until his August 2005 claim that he attributed his current dental issues to a tooth extraction in service.  Such weighs significantly against the Veteran's claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Similarly, with respect to his pituitary adenoma, initial treatment records referencing this issue in 2004 indicated that the Veteran may have suffered from symptomatology, specifically headaches, associated with this disorder for the past couple of years.  See June 2004 private treatment record.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, the Board emphasizes the multi-year gap between discharge from active duty service (1972) and initial reported symptoms and diagnosis as early as 2003 (osteomyelitis) and 2004 (pituitary adenoma), over 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Reference is also made to the report of a March 1972 VA examination that was silent for complaints, treatment, or diagnosis pituitary adenoma or bilateral osteomyelitis of the mandible or any chronic symptoms related thereto.  

Accordingly, the Board finds the Veteran's statements asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's pituitary adenoma or bilateral osteomyelitis of the mandible disorders to service, despite his contentions to the contrary.  No medical professional has established a relationship between either of these disorders and active duty.   In fact, a December 2006 letter from the Veteran's private treating physician indicated that he had been treating the Veteran for chronic osteomyelitis of the jaw.  The Veteran reported that his difficulties had been ongoing for the past five years, since dental treatment while living in Italy, which included the use of arsenic.  The private treating physician indicated that it was his opinion that arsenic had played a causative role in his symptoms and should be pursued. He also admits that no medical professional has attributed his pituitary adenoma to his active service, to include his presumed exposure to herbicide agents.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed postoperative pituitary adenoma or bilateral osteomyelitis of the mandible and active duty service.  The Board reiterates that he is competent to report symptoms as they come to them through his senses.  However, a pituitary adenoma or osteomyelitis are not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  The Veteran simply lacks the competency to render an opinion as to the etiology of his pituitary adenoma or bilateral osteomyelitis of the mandible.  Again, reference to made to December 2006 private medical opinion that attributed the Veteran's bilateral osteomyelitis of the mandible to the post-service dental treatment in Italy without making any reference to his active service.  The Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has also considered medical literature from the Internet submitted by the Veteran in support of his claim that generally describes arsenic dental treatment and osteolysis of the mandible and general information regarding the adrenocorticotropic hormone (ACTH) and Cushing's Syndrome. 

The Board notes, however, that these documents contain no specific findings pertaining to this Veteran's claims.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his disorders.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999). 

In the present case, the Internet articles submitted by the Veteran were not accompanied by the opinion of any medical expert.  Moreover, the article regarding arsenic dental treatment would support that his current osteomyelitis is related to a 2001 post-service Italian dental treatment as opposed to an in-service tooth extraction.  Regardless, based on the analysis above, the competent medical evidence of record does not establish a relationship between the disabilities and service. 

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), brain tumors are regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of a pituitary adenoma, within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for either postoperative pituitary adenoma or bilateral osteomyelitis of the mandible and there is no doubt to be otherwise resolved.  As such, the appeals are denied.


ORDER

Service connection for postoperative pituitary adenoma, to include as secondary to exposure to herbicides is denied.

Service connection for bilateral osteomyelitis of the mandible is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


